Case 1:20-cv-00492-JRS-DML Document 22 Filed 08/01/20 Page 1 of 3 PageID #: 117




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 ROCHELLE MATHESON,                                     )
                                                        )
          Plaintiff,                                    )
                                                        )
 v.                                                     ) Cause No. 1:20-CV-492 JRS-DML
                                                        )
 WINCO FIREWORKS INTERNATIONAL,                         )
 LLC, MICHAEL COLLAR, and ANDREW                        )
 SWICKARD,                                              )
                                                        )
          Defendants.                                   )

                        PLAINTIFF’S COUNSEL’S RESPONSE TO THE
                            COURT’S ORDER TO SHOW CAUSE


          Comes now, Plaintiff, by counsel, and offers this Response to the Court’s Order to Show

 Cause.

          1.      There is no exigent circumstance counsel can point to as an explanation for not

 participating in the pre-trial conference set for Friday, July 24th at 10:30 a.m.

          2.      When the order setting the pre-trial conference was issued in June, counsel’s

 office recorded the pre-trial conference as being set for 1:30 p.m. It was a careless scrivener’s

 error. There was no process in place then to verify and double check that court order’s setting

 conferences were accurately recorded on calendars.

          3.      Counsel had noticed problems with his eyesight of late. My prescription was

 changed, and I now have one pair of glasses for reading and a second for driving.

          4.      Counsel previously missed a pre-trial conference with this court due to a

 calendaring error. Counsel showed up – in person – for a conference that was miss-calendared

 by one-half hour.
Case 1:20-cv-00492-JRS-DML Document 22 Filed 08/01/20 Page 2 of 3 PageID #: 118




        5.      Counsel learned of his mistake when he went to note the call-in details (number

 and access code) on Friday at roughly 11:30 a.m. At that point, the conference had already

 concluded.

        6.      Given this indiscretion – and the previous event – counsel defers to the Court and

 will rely on its good judgment as to a proper consequence.

        7.      Given these events, Counsel has hired a part-time assistant who will be used,

 among other things, to update and verify calendar appointments. A second address has recently

 been created and will be added to the ECF notice for the firm. Said individual will be

 responsible for double checking and verifying all court dates on Counsel’s calendar. This back-

 up process should be in place no later than August 7, 2020.

        Counsel again apologies to the court and counsel for Defendant for this indiscretion.

                                              Respectfully submitted,

                                              /s/ Christopher S. Wolcott
                                              Chris Wolcott (#23259-32)
                                              The Wolcott Law Firm LLC
                                              450 East 96th Street Suite 500
                                              Indianapolis, IN 46240
                                              Tel (317) 500-0700
                                              Fax (317) 732-1196

                                              Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify and affirm that a true and accurate copy of the foregoing document was
 served upon counsel for Defendant by operation of the Court’s Electronic Filing System on
 August 1, 2020 at the following address of record for counsel of record:

                James St. Stephenson
                Rosemary L. Borek
                STEPHENSON MOROW & SEMLER
                jstephenson@stephlaw.com
                rborek@stephlaw.com



                                                 2
Case 1:20-cv-00492-JRS-DML Document 22 Filed 08/01/20 Page 3 of 3 PageID #: 119




            Tyler Peters
            PAYEN & JONES, CHTD
            tpeters@paynejones.com

                                     /s/ Christopher S. Wolcott




                                        3
